Dear Mr. Eilers:
You have requested an opinion from this office with regard to whether the incumbent in the single position class of Civil Engineering Supervisor must possess a Professional Land Surveyor certification.
From the job specification enclosed with your request, it appears that the duties of this position include supervising employees who engaging in, among other things, land surveying.  I understand that the supervised employees who perform this work do not possess a Professional Land Surveyor certification.  I also understand that the supervisor's duties may also include some surveying and, in any event, he will be responsible for and must approve the surveying work of his subordinates.
LSA-R.S. 37:681 requires any person, in either a public or private capacity, practicing professional land surveying to be registered with and obtain a certificate from the State Board of Registration for Professional Engineers and Land Surveyors.  It is therefore the opinion of this office that the person occupying the Civil Engineering Supervisor position does engage in land surveying, and that such person must therefore be registered with and certified by the State Board of Registration for Professional Engineers and Land Surveyors.
Trusting this to be sufficient for your purposes, I am
Yours very truly,
                                  RICHARD P. IEYOUB Attorney General
                                  BY: NORMAN W. ERSHLER Assistant Attorney General
NWE:vls-1649o